Fritz, J.
Sec. 193.11, Stats., relating to street railway corporations, provides, in part, as follows:
“Wherever such corporation has constructed its railway on any street or highway under a franchise granted to it by any town or'village board or city council, such corporation shall not, during the term of such franchise, abandon or discontinue any part of such railway on a public street or highway within any town, village or city without the consent of the proper town or village board or city council.”
In view of that provision, the Madison Railways Company cannot lawfully abandon or discontinue railway service on Harrison and Regent streets without the consent of the city council of Madison.
There is no statute conferring authority upon the Railroad Commission to order such abandonment or discontinu: anee. Sec. 195.20, Stats., upon which the defendant relied, is not applicable. That section merely authorizes the commission to order certain changes or alterations in physical conditions, or the mode of crossing, in or about highways or railroads, at railroad crossings or approaches thereto, *573when, in the opinion of the commission, public safety requires an alteration.
The trial court properly concluded that the Railroad Commission had no authority to enter the orders in question. Its judgment vacating and setting aside those orders must be affirmed.
By the Court. — Judgment affirmed.